Exhibit SEPARATION AGREEMENT AND GENERAL RELEASE THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made between Workstream Inc., a Canadian corporation (the “Company”), and Steve Purello (“Executive”). Recitals WHEREAS, Executive and the Company are parties to that certain Employment Agreement dated as of December 6, 2007, as subsequently amended (the “Employment Agreement”); and WHEREAS, effective November 2, 2009 (the “Termination Date”), Executive resigned as President and Chief Executive Officer of the Company and terminated his employment with the Company pursuant to Section 9.1.1 of the Employment Agreement, and the Company has accepted such termination. NOW, THEREFORE, in consideration of the mutual promises and commitments made herein, and intending to be legally bound hereby, Executive and the Company agree as follows: 1. Executive’s employment with the Company terminated effective as of the Termination Date.Executive acknowledges and agrees that he has received all compensation, reimbursements and other benefits to which he is entitled through the Termination Date. 2. In consideration of Executive’s agreements herein, and in full satisfaction of any salary, bonus, severance or other payments to which Executive would otherwise be entitled under the Employment Agreement or otherwise, the Company agrees to pay Executive his annual salary of $200,000 for 12 months following the date hereof, less normal withholdings (the “Severance Pay”).Executive acknowledges and agrees that he will not be entitled to any other payments from the Company other than the Severance Pay.The Severance Pay will be paid out in accordance with the Company’s regular payroll schedule.These payments will not be made unless Executive returns this signed Agreement and will not be made or begin until the expiration of the seven (7) day revocation period set forth below, provided this revocation period has expired without Executive revoking this Agreement.These payments are not compensation for past services rendered.Executive will be permitted to retain any Restricted Stock Units in the Company that were previously granted to him and which have not otherwise expired.Executive agrees to waive and forfeit any and all rights he may have to any stock options in the Company, whether vested or unvested. 3. By offering Executive the opportunity to enter into this Agreement, the Company does not admit that it has any liability to Executive arising out of or in any manner relating to Executive’s employment or separation from employment. The Company expressly denies that it has any such liability. Accordingly, this Agreement should not be treated or construed as an admission of liability by the Company of any kind or nature whatsoever. 4. Executive agrees to keep confidential and not disclose the underlying facts leading up to this Agreement, except to his attorneys, accountants and members of his immediate family. 5. Executive agrees to cooperate with and to respond promptly to the Company’s reasonable requests for information relating to Executive’s job duties with the Company. 6. Executive agrees to return to the Company any and all property of the Company, including but not limited to letters, memoranda, records, reports, notes, notebooks, books of account, data, prints, plans, specifications, formulae and correspondence or copies of the same (including any electronically stored copies), information or property in his possession or control about or relating to the Company, its past and present parents, subsidiaries, divisions and related and affiliated organizations, and their respective past and present employees, clients, visitors, and business operations. 7. Executive hereby releases and forever discharges the Company and its past and present parents, subsidiaries, divisions and related and affiliated organizations, and their respective officers, members, shareholders, directors, attorneys, agents, servants and employees and their successors, heirs and assigns from all actions, claims, debts, accounts, controversies, sums of money, contracts, promises, agreements, judgments, demands, and liabilities of any kind or nature whatsoever in law, in equity, or otherwise, whether known or unknown, whether asserted or unasserted, including without limitation any and all claims for employment discrimination, wrongful discharge, compensation, benefits, bonuses, incentives, expenses, options, wages, severance pay, vacation pay, fringe benefits, or other monies or accountings, including punitive damages, liquidated damages, exemplary damages, or compensatory damages, physical, mental, or emotional distress, pain and suffering, back pay, front pay, costs, and attorneys’ fees, and any other legal or equitable relief, and further including without limitation any and all rights and claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as amended, or claims relating to Executive’s employment or separation from employment with the Company or any other cause, reason, matter, or thing whatsoever arising up until the date of Executive’s execution of this Agreement, except that this release does not extend to amounts owed under this Agreement, claims for vested employee benefits under the Employee Retirement Income Security Act, or other non-waivable claims. 8. Executive acknowledges and affirms his continuing obligations pursuant to Sections 7 of the Employment Agreement, and further acknowledges that compliance with such provisions of the Employment Agreement is a condition of his continuing right to receive the Severance Pay.Executive agrees that, should Executive breach such provisions of the Employment Agreement, and should the Company cease making payments of the Severance Pay, any portion of the Severance Pay which has been paid to Executive pursuant to this Agreement shall be sufficient consideration to support Executive’s release(s) given in this Agreement. 9. Each of Executive and the Company agrees not to, directly or indirectly, slander, libel or otherwise disparage or make any false statements or take any action which is, or is intended to, be detrimental to the other party hereto, its business or reputation. 10.
